DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 9-10, the prior art of record, Lu (US 9,572,034) teaches a communication apparatus that is able to participate in a network, the communication apparatus comprising a first communication unit configured to establish communication with a data processing apparatus via the network and perform data communication with the data processing apparatus according to a first communication method (Fig. 2, Col. 6 lines 36-54, and Col. 8 line 64-Col. 9 line 28); a control unit configured to control execution of a plurality of applications including an application for use in communicating with the data processing apparatus (Fig. 2, Col. 6 lines 36-54, and Col. 8 line 64-Col. 9 line 28); a reception unit configured to receive an instruction for switching the application; and a determination unit configured to, in a case where the reception unit has received an instruction for switching the application to another application while the first communication unit has established communication with the data processing apparatus according to the first communication method (Fig. 2, Col. 6 lines 36-54, and Col. 8 line 64-Col. 9 line 28), wherein the control unit controls whether to cut off the established communication, which uses the first communication method, depending on a result of the determination performed by the determination unit (Fig. 2, Col. 6 lines 36-54, and Col. 8 line 64-Col. 9 line 28).
The prior art of record fails to teach a communication apparatus that is able to participate in a network, the communication apparatus comprising a first communication unit configured to establish communication with a data processing apparatus via the network and perform data communication with the data processing apparatus according to a first communication method; a control unit configured to control execution of a plurality of applications including an application for use in communicating with the data processing apparatus; a reception unit configured to receive an instruction for switching the application; and a determination unit configured to, in a case where the reception unit has received an instruction for switching the application to another application while the first communication unit has established communication with the data processing apparatus according to the first communication method, determine whether the another application indicated as a switching destination by the received instruction for switching the application requires connection to the Internet, wherein the control unit controls whether to cut off the established communication, which uses the first communication method, depending on a result of the determination performed by the determination unit.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-8, 9, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gungabeesoon discloses accessing legacy applications from the internet.  Reavely discloses a system for managing long lived connections from a plurality of applications running on a wireless device.  Lawson discloses a system for running a multi-module telephony application.  Apelqvist discloses a system for set up of an IP communication to the origin of a circuit switched call.  Horita discloses a communication apparatus.  Yang discloses a data processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/5/2022